                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI

Mike Davis,

               Plaintiff,

vs.                                           Case No.: 4-19-00686-RK

Renny Palumbo, et al.,

               Defendants


               SUGGESTIONS IN SUPPORT OF MOTION TO REMAND

       Plaintiff's motion is timely filed within the 30 day limit pursuant to 28 U.S.C. 1447(c) on

procedural grounds, and because there is no time limit to move for remand on grounds of lack of

subject matter jurisdiction.



       REMAND IS REQUIRED BECAUSE THE COURT LACKS SUBJECT MATTER
       JURISDICTION AND BECAUSE THE DEFENDANTS FAILED TO TIMELY
       FILE THEIR NOTICE OF REMOVAL

       It is the defendant's burden to prove that removal is proper and that all prerequisites are

satisfied. See generally Hatridge v. Aetna Cas. & Sur. Co., 415 F.2d 809, 814 (8th Cir. 1969).

The removal statute is to be narrowly construed, and any doubt about the propriety of removal is

resolved in favor of state court jurisdiction. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100,

108-09, 61 S. Ct. 868, 85 L. Ed. 1214 (1941); In re Business Men's Assur. Co. of America, 992

F.2d 181, 183 (8th Cir.1993). Any technical defect in the removal procedure requires a remand

unless the plaintiff fails to move for a remand within thirty days of removal. In re Amoco

Petroleum Additives, Co., 964 F.2d 706, 708 (7th Cir.1992); Carroll v. Gold Medal of

Tennessee, Inc., 869 F. Supp. 745, 746 (E.D.Mo.1994).

                                                 1

         Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 1 of 8
       Defendants removed on alleged diversity grounds. State court actions cannot be removed

on diversity grounds more than 1 year after commencement of the action in state court. Codner

v. American Home Products Co., 123 F. Supp 2d 1272 (W.D. Okla 2000). Defendants do not

assert removal based upon any federal question.


       A.      The Case Was Not Removable on Grounds of Diversity When Filed
               And Did Not Become Removable by Defendant Palumbo's Relocation
               During the State Court Litigation


        It has long been the case that “the jurisdiction of the Court depends upon the state of

things at the time of the action brought.” Mollan v. Torrance, 9 Wheat. 537, 539 (1824). In

Conolly v. Taylor, 2 Pet. 556, 565 (1829), the court held “jurisdiction depending on the

condition of the party is governed by that condition, as it was at the commencement of the suit.”

“[J]urisdiction could no more be given … by the amendment than if a citizen of Florida had sued

another in that court and subsequently sought to give it jurisdiction by removing from the State.”

138 U. S.em>., at 708. Refusing to allow a citizenship change of a party to cure a jurisdictional

defect which existed at the time of the filing of a lawsuit, the Supreme Court held that, a party’s

post filing change in citizenship cannot cure a lack of subject-matter jurisdiction that existed at

the time of filing in a diversity action. This Court has long adhered to the rule that subject-matter

jurisdiction in diversity cases depends on the state of facts that existed at the time of filing. The

time-of-filing rule is what it is precisely because the facts determining jurisdiction are subject to

change, and because constant litigation in response to that change would be wasteful. Grupo

Dataflux v. Atlas Global Group, L. P., 541 U.S. 567 (2004). Defendant's argument that Renny

Palumbo moved from Missouri, where both he and Plaintiff resided at the time of the filing of

the action to Illinois over a year later created diversity is without merit. Moreover, the move of a

                                                  2

         Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 2 of 8
party at the behest of a corporate defendant could be used to fraudulently create diversity

jurisdiction where none existed at the time of the filing and could be used to manufacture a

post-filing basis for federal jurisdiction when it did not exist at the time the suit was commenced.

Plaintiff moves remand and vacation of all orders entered.

        B.      The Joinder of Fiserv Did Nothing To Create Diversity Jurisdiction
                In that it's Citizenship Does Not Realign the Parties & it was not
                Served nor Process or Waiver Requested.

        28 U.S.C. 1367 would appear to reinforce that this case did not become removable due to

the joinder of Fiserv who is alleged to be liable solely on the basis of the liability of the original

corporate defendants whom it acquired. There is no independent basis of liability for Fiserv

alleged, thus, the recent joinder of Fiserv did not transform an otherwise non-removable action

into a removable one in the absence of a federal question -- which there are none raised by either

the original or amended petitions.      No service or waiver of service was requested of Fiserv. It

was not served and before the Jackson County Circuit Court when it filed a Notice of Removal.

        This court lacks subject matter jurisdiction, and as explained in Dataflux the threshold

question is whether the court had subject matter jurisdiction when the underlying case was filed,

not whether 28 U.S.C. 1441 created it by curing a jurisdictional change midstream. Fiserv was

not served, no process was requested nor was defense counsel requested to waive service for it;

instead, all of the sudden defense counsel entered an appearance for a new client who had not

been served, arguably by solicitation of them as a new client. 28 U.S.C. 1441(b) states:


        Any civil action of which the district courts have original jurisdiction founded on
        a claim or right arising under the Constitution, treaties, or laws of the United
        States shall be removable without regard to citizenship or residence of the parties.
        Any other such action shall be removable only if none of the parties in interest
        properly joined and served as defendants is a citizen of the State in which such
        action is brought.

                                                   3

          Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 3 of 8
       Here Fiserv was not served whatsoever, and therefore the Defendants argument that 28

U.S.C. 1441(b) created jurisdiction is without merit because the argument that Fiserv was in fact

served is utterly false, and a misrepresentation to this court. Even if that were not so 28 U.S.C.

1446(b) requires learning, through service or otherwise, of a copy of an amended pleading,

motion, order or other paper from which it may first be ascertained that the case is one which is

or has become removable, except that a case may not be removed on the basis of jurisdiction

conferred by section 1332 of this title more than 1 year after commencement of the action.

       The case was on file as of May 10, 2018, more than a year prior to the filing of the First

Amended Petition, and Fiserv's attempt to remove is based upon diversity jurisdiction.

       The First Amended Petition is not a paper that gave notice the case became removable in

that it alleges that "Defendant Palumbo at all times relevant has been a resident of Jackson

County, Missouri" and also alleges that Plaintiff is a resident of Missouri (Doc. 1-2, at p. 88, ¶ 1

and ¶ 4). The paper does not provide a basis to ascertain the case became removable 1, and in any

event it was filed more than a year after the suit was filed, and there is no federal law based claim

asserted to have created federal question jurisdiction upon which Fiserv could have 30 days to

seek removal. Moreover, Defendant's arguments are disingenuous in that all of the original

Defendants knew that Renny Palumbo was still employed by them when he moved on an

unspecified date in May 2019, thus one must wonder why, if the case in fact had become

removable due to his move to Illinois in "May 2019" , the original defendants did not attempt

removal within the first year the suit was pending. The answer to that question is that either
1
  See, e.g., Haag v. Webster, 434 F. Supp. 2d 732 (W.D. Mo. 2006) (remand ordered where
removal attempted more than 30 days after service on grounds Order was not basis to ascertain
case was removable); Williams v. Safeco Ins. Co., 74 F.Supp. 2d (W.D. Mo. 1999) (remanding
attempted removal 4 months after case filed on procedural grounds 28 U.S.C. 1446(b) only 30
days permitted);
                                                4

         Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 4 of 8
Renny Palumbo moved more than a year after the case was filed rendering the case unremovable,

or Defendant's were aware the case was not removable despite his move because they failed to

remove within 30 days thereof. Either way they missed the 30 day and 1 year deadlines

expressed in 28 U.S.C. 1446(b) which are procedural requiring remand, and due to a lack of

diversity jurisdiction as provided in 28 U.S.C. 1332.

        In Carroll v. Gold Medal of Tennessee, Inc., 869 F. Supp. 745 (E.D. Mo. 1994), the

presence of a home state defendant is not considered a "procedural defect", but rather a

"jurisdictional defect" which may be raised at any time. Hurt v. Dow Chemical Co., 963 F.2d

1142, 1145-46 (8th Cir. 1992). In Hurt, the Eighth Circuit Court of Appeals equated diversity

jurisdiction in removal cases to the court's original subject-matter jurisdiction. It found that if the

statutory requirements for removal jurisdiction were not met, then the district court has no

jurisdiction. Id., at 1145:


                 Title 28 U.S.C. 1441(b)[2] makes diversity jurisdiction in removal cases
        narrower than if the case were originally filed in federal court by the plaintiff. A
        defendant may not remove to federal court on the basis of diversity if any of the
        defendants is a citizen of the state where the action was filed ... The jurisdiction of
        the lower federal courts, both original and removal, is entirely a creature of
        statute. (Citations omitted). If one of the statutory requirements is not met, the
        district court has no jurisdiction.


        28 U.S.C.§ 1332(a) codifies diversity jurisdiction, and it requires that the original

Plaintiff must be resident of a different state from all of the Defendants. Here at the time the

Petition was filed on May 10, 1918 Plaintiff and Defendant Palumbo were both Missouri

residents and there was not diversity jurisdiction upon which the case could be removed under

authority of 28 U.S.C. §1332(a).

        28 U.S.C. §1446(b) imposes a one year sunset, from the original filing in state court:

                                                   5

          Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 5 of 8
       If the case stated by the initial pleading is not removable, a notice of removal may
       be filed within thirty days after receipt by the defendant, through service or
       otherwise, of a copy of an amended pleading, motion, order or other paper from
       which it may first be ascertained that the case is one which is or has become
       removable, except that a case may not be removed on the basis of jurisdiction
       conferred by section 1332 of this title more than 1 year after commencement of
       the action.

       Thus, even though Fiserv was not identified as a defendant until July 30, 2019, that

occurred more than a year after the case was initiated on May 10, 2018. Had the Amended

Petition been filed more than 30 days after the original filing but less than one year thereafter

Fiserv may have attempted removal, but it was not entitled to do so 14 and half months later on

the basis of diversity jurisdiction pursuant to 28 U.S.C. 1332.   Had there been federal question

jurisdiction it could have but not in the case of diversity jurisdiction pursuant to 29 U.S.C. 1332.

This court lacks subject matter jurisdiction removal based upon the plain language of 28 U.S.C.

1332 and 28 U.S.C. 1446(b) and must vacate every order and remand to state court because there

is no independent federal question jurisdiction upon which removal may be sustained.


       X.)     The Case Is Not Removable Pursuant to 28 U.S.C.§ 1441(b)

       28 U.S.C. §1441(b)(1) provides the court shall disregard the citizenship of defendants

sued under fictitious names, and §1441(b)(2) provides A civil action otherwise removable solely

on the basis of the jurisdiction under section 1332(a) of this title may not be removed if any of

the parties in interest properly joined and served as defendants is a citizen of the State in which

such action is brought. In that both Plaintiff and Defendant Palumbo were Missouri residents

when the case was filed it was not removable.

       XI.)     The Case Was Not Removable More that One Year After Initiated
                Warranting Award of Attorneys Fees and Costs



                                                  6

         Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 6 of 8
       The court in Lytle v. Lytle, 982 F. Supp. 671, 673 (E.D. Mo. 1997) cites an expansive list

of cases granting remand where removal on diversity grounds was attempted more than a year

after the lawsuit was filed in state court from across the country arising from numerous

procedural history. Where subject matter jurisdiction, a prerequisite to removal which is a

procedural matter rather than jurisdictional one, is based upon diversity of citizenship (rather

than federal question jurisdiction) a case started in state court is not removable on grounds of

diversity subject matter jurisdiction more than a year after it was filed even though a a defendant

may not have been served until thereafter. Lytle granted attorney fees holding it was unwarranted

for counsel to attempt removal more than a year after the case was filed on diversity grounds.

       The Petition and First Amended Petition on their face stated there is no federal question

or claim raised by Plaintiff giving defense counsel unambiguous notice that if they wished to

attempt removal they must do so within 1 year. Defendant's tenuous argument that because

Defendant Palumbo moved from Missouri diversity was created is inapposite in that he was a

Missouri resident throughout the first year of the pendency of the litigation. The argument to the

contrary is a fraud upon the court. 2 Lytles reasoning compels an award of attorney fees and costs

or sanctions of the equivalent under Rule 11. '
2
  Removal statutes are to be construed narrowly. Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir.
1996), cert. denied, ___ U.S. ____, 117 S. Ct. 1349, 137 L. Ed. 2d 506 (1997); Tech Hills II v.
Phoenix Home Life Mut. Ins. Co., 5 F.3d 963, 968 (6th Cir.1993). The language of § 1446 is
unambiguous; it plainly prohibits removal on diversity grounds of a case that was commenced in
state court more than a year prior to its removal. Caterpillar Inc. v. Lewis, ___ U.S. ____, ____,
117 S. Ct. 467, 473, 136 L. Ed. 2d 437 (1996); In re Burns & Wilcox, Ltd., 54 F.3d 475, 476 n. 4
(8th Cir.1995). The running of this one-year period begins at the filing of the complaint not at the
time that the case becomes removable. See Beisel v. Aid Ass'n for Lutherans, 843 F. Supp. 616
(C.D.Cal.1994) (plaintiff added non-diverse defendant to defeat removal and effectuate remand;
on remand, state court dismissed non-diverse defendant; nonetheless, second removal held
untimely under one-year rule); Baylor v. District of Columbia, 838 F. Supp. 7, 9 (D.D.C.1993)
(case may not be removed on basis of diversity jurisdiction more than one year after
commencement of action); Hedges v. Hedges Gauging Serv., Inc., 837 F. Supp. 753, 754-55
(M.D.La.1993) (regardless of when a diversity case becomes removable, state court action cannot
                                                  7

         Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 7 of 8
        THERE WAS NOT COMPLETE DIVERSITY OF CITIZENSHIP WHEN THE
        STATE LITIGATION COMMENCED

        Defendants further concede that their sales manager Defendant Renny Palumbo was a

resident of Missouri as was Plaintiff at the time the state court action was filed. There was not

diversity of citizenship when the Petition was filed, and only more than a year thereafter, did

Renny Palumbo, on some unspecified date, relocate at the behest of the corporate Defendants due

to the corporate defendant's move of an office to Illinois.

        When this case was originally filed in Jackson County, Missouri there was not diversity

of citizenship and it is noteworthy that Defendants did not attempt removal for over a year and

that is because there was no basis in federal question or diversity jurisdiction to do to.

        DIVERSITY IS TESTED UPON THE FILING OF THE ORIGINAL
        PETITION

        The change of citizenship of a continuing party cannot cure a lack of subject matter

jurisdiction that existed at the time of the filing of the original Petition because jurisdiction under

28 U.S.C. 1332 depends upon the facts at the time the original Petition was filed. Catepillar v.

Lewis , 519 U.S. 61, at 75. (1996). For purposes of determining the existence of diversity

jurisdiction, the citizenship of the parties is to be determined with reference to the facts as they

existed at the time of filing.
be removed to federal court more than one year after commencement of action in state court; it is
Congress' responsibility, not that of the courts, to rewrite the removal statute to eliminate abuses
or to make exceptions); Perez v. General Packer, Inc., 790 F. Supp. 1464, 1469 (C.D.Cal.1992)
(removal unavailable to defendants added two and one-half years after state case was
commenced); Santiago v. Barre Nat'l, Inc., 795 F. Supp. 508 (D.Mass.1992) (where plaintiff
settled claim against nondiverse defendant approximately eighteen months after suit's
commencement, suit could not thereafter be removed by remaining diverse defendant); Auto
Transportes Gacela S.A. De C.V. v. Border Freight Distrib. & Warehouse, Inc., 792 F. Supp.
1471 (S.D.Tex.1992) (§ 1446(b) barred third-party defendant's attempt to remove case more than
two years after filing of complaint); Hom v. Service Merchandise Co., 727 F. Supp. 1343, 1344
(N.D.Cal.1990) (removal unavailable even though plaintiff did not serve non-resident defendant
within one year of filing action in state court).
                                                   8

          Case 4:19-cv-00686-RK Document 12-1 Filed 09/30/19 Page 8 of 8
